El Juez Asociado Señob Franco Soto,
emitió la opinión del tribunal.
La corte inferior declaró culpable al acusado del delito de portar un revólver y le impuso la pena de tres meses de cárcel.
Apeló de la sentencia y en su alegato señala como primer error baber desestimado la corte una moción en la que *573solicitaba el sobreseimiento de la acusación por haber trans-currido más de sesenta días desde que el acusado fué arres-tado a la fecha en que fué presentada la acusación, sin que existiera justa causa para que no se hubiese cumplido con la ley. Con el fin de sostener la moción el acusado pre-sentó la declaración de P. Rodríguez Serra, Fiscal del Dis-trito, pero éste declaró que el acusado fué arrestado por el delito de portar armas en diciembre 19, 1925, fecha en que también fué formulada la acusación de este caso.
Parece, sin embargo, que el apelante quiere significar que como él fué arrestado en septiembre 19, 1925, por ataque para cometer asesinato y vuelto a arrestar en septiembre 30, 1925, por homicidio voluntario, y siendo el arma que portaba el mismo instrumento con el cual se cometió el homicidio, desde cualquiera de las fechas de estos arrestos a diciembre 19, 1925, en que se presentó la acusación por portar armas, habían transcurrido más de sesenta días. Este último aspecto de la argumentación está envuelto en el 39 y 49 señalamientos de errores que discute conjuntamente el apelante en su alegato y que versan: (a) que el acusado había sido expuesto anteriormente (former jeopardy) por los mismos hechos que motivan la acusación, y (5) no haberse considerado incluido (merged) el acto de portar el revólver, por el cual se acusó a Rafael Díaz! Cintron, en el cargo anterior por homicidio voluntario cometido en la persona de Carlos Brunet y del cual fué absuelto por un jurado, “debidamente instruido por el Juez de la Corte de Distrito de Ponce, hasta del delito de portar armas prohibidas.”
 Sostiene, pues, el apelante que habiendo sido absuelto de la acusación por homicidio voluntario realizado con el arma que es objeto de la acusación en este caso, se le expone dos veces por el mismo delito. El apelante, haciendo un esfuerzo para sostener la defensa de jeopardy, cita abundante jurisprudencia que en nada le favorece, pues *574ella toda se refiere a acusaciones que envuelven los mismos lieclios o bien a delitos comprendidos necesariamente en la acusación. Pero en relación con la portación de armas, que lian sido el mismo instrumento para cometer delitos de sangre, la jurisprudencia de esta Corte Suprema, desde hace años, había resuelto claramente la misma cuestión. En el caso Ex parte Torres, 11 D.P.R. 101, se dice:
“El delito de portar un arma de fuego es distinto del de dispa-rarla y causar con ella la muerte de una persona, no estando el pri-mero necesariamente comprendido en el segundo, y por consiguiente, un acusado que baya sido procesado y condenado por el primer de-lito, no puede alegar con éxito, al ser procesado por el segundo de-lito, o sea, asesinato, que ba estado expuesto anteriormente por el mismo delito (former jeopardy).”
En el caso Ex parte Huertas, 22 D.P.R. 524, del mismo modo se dijo:
“El delito de portar armas prohibidas no puede ser mezclado o confundido (merged) con el de acometimiento y agresión o de mo-tín.”
En 16 C. J. 275 se lee lo siguiente:
“Una condena por un delito de acometimiento con intención de cometer asesinato no impide una acusación por portar una pistola, aunque ambos delitos bayan sido cometidos en la misma ocasión y sean parte de la misma transacción,- y una condena por el último delito no es impedimento a una acusación por el primero. Una con-dena por acometimiento con un arma no es impedimento a una subsiguiente acusación por portar un arma ocultamente; y una con-dena por portar armas prohibidas no es un impedimento a una sub-siguiente acusación por acometimiento y agresión. Una absolución de una acusación por portar ilegalmente una manopla no impide una subsiguiente acusación por acometimiento con manopla.”
 Por el segundo error se impugna la constitucionalidad de la Ley No. 14 de portar armas, aprobada en junio 25, 1924.
El apelante, después de hacer una mera referencia a las cuestiones que fueron levantadas y resueltas en los ca-*575sos de El Pueblo v. Vadi, 34 D.P.R. 462; El Pueblo v. Acevedo, 34 D.P.R. 460; El Pueblo v. Cruz Rosado, 34 D.P.R. 315, y El Pueblo v. Rodríguez, 35 D.P.R. 279, el punto en qne insiste es qne la ley de portar armas infringe la se-gunda enmienda de la Constitución, por la que el Congreso no puede limitar a los ciudadanos el derecho a portar ar-mas, y como consecuencia que el Congreso no ha legislado ni podía legislar para Puerto Rico limitando o restringiendo tal derecho a portar armas.
En forma parecida se presentó igual proposión en el caso de El Pueblo v. González, resuelto recientemente en febrero 11, 1927, (pág. 248) y esta corte dijo:
"Se ha resuelto que la Constitución de los Estados Unidos como tal, no está en vigor en Puerto Rico. En cambio, tenemos un Acta Orgánica en la cual se mencionan ciertas prohibiciones, pero la misma no contiene disposición alguna que impida que se apruebe una ley prohibiendo portar armas peligrosas. Desde el 1905, cuando se aprobó la primera ley de portar armas, siempre se ha entendido que Puerto Rico, no estando dentro de la prohibición constitucional a que hemos hecho referencia, podía aprobar una ley prohibiendo el uso de tales armas peligrosas.
"En cuanto a la cuestión de que el Congreso no podía autorizar a Puerto Rico a aprobar tal ley, estamos muy convencidos de que a Puerto Rico se le han conferido plenos poderes legislativos, y que dentro de tal concesión tiene todos los poderes de policía razonable-mente imaginables, incluyendo el derecho de prohibir el portar ar-mas peligrosas. ’ *
Extendiendo un poco más la disensión podemos hacer notar que la segunda enmienda de la Constitución no tiene el alcance ni la interpretación que a la misma se le pre-tende dar por el apelante.
Véanse los siguientes párrafos de la nota al caso de City of Salinas v. Blaksley, 115 Am. St. Rept. 196:
"La segunda enmienda a la Constitución de los Estados Unidos dispone que ‘siendo necesaria una milicia bien organizada para la seguridad de un estado libre, el derecho del pueblo a poseer y to-*576mar armas no será menoscabado,’ pero esto no da derecho a portar armas con un fin declarado ilegal o en una forma ilegal.
“Tal enmienda no significa otra cosa sino que dicho derecho no será ‘menoscabado’ por el Congreso, y no tiene otro efecto que el de restringir los poderes del gobierno nacional: United States v. Cruikshank, 92 U. S. 542, 23 L. ed. 588; Presser v. Illinois, 116 IL S. 252, 6 Sup. Ct. Rep. 580, 29 L. ed. 615; Spies v. Illinois, 123 U. S. 131, 8 Sup. Ct. Rep. 21, 31 L. ed. 80.
í? * # # * * #
“La segunda enmienda a la Constitución de los Estados Unidos, que garantiza al pueblo el derecho a poseer y tomar armas, es una restricción sobre los poderes del gobierno nacional solamente, y no sobre'la legislación de los estados: Fife v. State; 31 Ark. 455, 25 Am. Rep. 556; State y. Shelby, 90 Mo. 302, 2 S. W. 468; English v. State, 35 Tex. 473, 14 Am. Rep. 374; State vs. Workman, 35 W. Va. 367, 14 S. E. 9, 14 L.R.A. 600. . .
“De acuerdo con la anterior interpretación de la segunda en-mienda a la Constitución de los Estados Unidos, cuando se trata de determinar la constitucionalidad de las leyes de un estado que re-gulan el poseer y portar armas, tal determinación debe hacerse con referencia a las constituciones respectivas de los mismos estados, . . State v. Reid, 1 Ala. 612, 35 Am. Dec. 44 y citas.”
El apelante, apurando su argumentación, va más lejos y sostiene que si la restricción de la segunda enmienda se re-fiere solamente al Congreso y no a los estados, aquel cuerpo legislativo no lia podido delegar una facultad que no tiene a la Asamblea Legislativa de Puerto Pico por tratarse de un territorio.
Esta argumentación es más bien de fuerza aparente. El Congreso de los Estados Unidos, en relación con los territorios, ocupa una doble posición, la una como Congreso de los Estados Unidos, limitado en sus poderes por la Constitución, y la otra con el carácter de una legislatura local a las que muchas de las limitaciones no le son aplicables. Binns v. United States, 194 U. S. 486, 24 S. Ct. 816, 49 U. S. (L. ed.) 1087; Rassmussen v. United States 197 U. S. 516, 25 S. Ct. 514, 49 U. S.„ (L. ed.) 862. Y en el último sentido es que el Congreso ha dado amplias faculta-*577des legislativas a la Legislatura de Puerto Rico, no esta-bleciendo restricción alguna para reglamentar o prohibir la portación de armas mortíferas o peligrosas. En el caso más reciente de Balzac v. Porto Rico, 258 U. S. 298, asimismo se declaró que por el artículo IV, sección 3a de la Constitu-tueión el Congreso tiene autoridad soberana para hacer to-das las reglas y reglamentos necesarios para los territorios pertenecientes a los Estados Unidos.
El quinto error que alega el apelante se funda en no haber la corte inferior considerado al acusado comprendido en la excepción que establece el apartado 9 del artículo 6 de la Ley No. 14 de 1924. El artículo prescribe:
“Art. 6. — Podrán usar armas legalmente—
& % * # * &
“9. Los Jueces y fiscales.”
El acusado fue nombrado Juez de la Corte de Distrito de Ponce en 28 de junio de 1923 por un período de cuatro años. La legislatura en septiembre 16, 1925, reorganizó dicha corte constituyéndola con dos jueces. La facultad de la legislatura para proceder así, se deriva del artículo 40-del Acta Orgánica, que dispone:
“El poder judicial residirá en las Cortes y Tribunales de Puerto' Rico ya establecidos y en ejercicio de acuerdo y por virtud de las. leyes vigentes. La jurisdicción de dichos Tribunales y los trámites-seguidos en ellos, así como los distintos funcionarios y empleados de los mismos, continuarán como al presente hasta que otra cosa se disponga por ley; Disponiéndose, sin embargo, que el Presidente y los Jueces asociados del Tribunal Supremo serán nombrados por el Presidente, con el concurso y consentimiento del Senado de los Es-tados Unidos, y la Asamblea Legislativa de Puerto Rico tendrá au-toridad, que no esté en contradicción con esta Ley, para de tiempo en tiempo según lo crea conveniente, organizar, modificar o hacer un nuevo arreglo de los Tribunales y su jurisdicción y procedimien-tos, con excepción de la Corte de Distrito de los Estados Unidos: para Puerto Rico.”
En septiembre 19, 1925, fecha en que el acusado portaba *578el arma que es objeto de la acusación, ya él había dejado de ser juez de la antigua Corte de Distrito de Ponce en virtud dé la aprobación de la ley que abolió dicha corte y la cual empezó a regir inmediatamente después de su apro-bación, o sea, desde septiembre 16 de 1925. No importa que la abolición de la anterior corte se haya decretado sin haber expirado el término del apelante como juez de la misma. El poder de una legislatura para proceder así se reconoce desde los primeros tiempos y en tal sentido se ha .dicho:
'“El dominio de la legislatura sobre los funcionarios públicos faé establecido desde los primeros tiempos, y excepto cuando está restringido por la Constitución, la legislatura de un estado puede ■abolir cualquier cargo, aun durante el término para el cual haya ■sido elegido el que lo ocupa. Ni la legislatura ni el pueblo están ■obligados a mantener un cargo inútil, ni a gastar en el pago de un funcionario que no se necesita. El que acepta un cargo público lo hace teniendo en cuenta este principio de derecho constitucional. 331 término del cargo no descansa en un contrato y no está prote-gido por las disposiciones constitucionales que impiden que se me-noscabe la obligación de los contratos. Por lo tanto, es un princi-pio bien establecido que un cargo creado por la legislatura puede ser abolido por el poder que lo creó.” 22 R.C.L. 579.
T si hubiera alguna duda en cuanto al carácter que alega de juez de facto, ella quedaba disipada porque los nue-vos jueces habían sido ya nombrados en septiembre 18,-1925, prestando el juramento correspondiente para el ejer-cicio de sus cargos y desde entonces quedaron dichos jue-ces “cualificados” como tales jueces de la Corte de Dis-trito de Ponce, sin que, por tanto, bajo ninguna circuns-tancia, podía considerarse al juez saliente como un juez de facto en septiembre 19, 1925, fecha de la comisión del delito.
En conexión con la cualifícación de funcionarios para desempeñar un cargo público, en la obra “Mechen on Public Officers,” pág. 162, se dice como sigue:
*579"A la persona elegida o nombrada para un cargo público usual-mente se le exige por la ley, antes de entrar en el desempeño de sus deberes, hacer algún acto ,por el cual se signifique su acepta-ción del cargo y su propósito de llevar a cabo el encargo confiá-dole. A este acto ordinariamente se le llama calificación (qualification).
“Dicho acto generalmente consiste en prestar, y a menudo en suscribir y archivar, un juramento oficial, y, en muchos casos, en prestar una fianza oficial por aquella suma y con aquellas garan-tías que la ley determine.”
El último error que discute el apelante se refiere a la apreciación de la prueba. En él se repite la misma argu-mentación de los errores 39 y 4?, por lo que se hace innece-sario darle ulterior consideración. Por lo demás, la prueba es evidente y sostiene la sentencia.

Por las razones expuestas, debe confirmarse la sentencia apelada.

El Juez Asociado Señor Hutchison no intervino.